COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SERGIO MARTIN CARDENAS,                        §
                                                                No. 08-10-00069-CV
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                            383rd Judicial District Court
                                                §
 DORA LUZ CARDENAS,                                           of El Paso County, Texas
                                                §
                   Appellee.                                     (TC# 2008CM210)
                                                §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s voluntary motion to dismiss this appeal pursuant

to TEX .R.APP .P. 42.1(a)(1). Appellant represents that he no longer wishes to pursue this appeal,

and requests that this Court dismiss the appeal. Having considered the motion, we are of the

opinion that it should be GRANTED, and the appeal is hereby dismissed.

       Also pending before the Court is Appellee’s motion to dismiss the appeal for lack of

jurisdiction. Given the disposition of Appellant’s motion above, Appellee’s motion is DENIED

as moot.


August 18, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.